Exhibit 10.2

THIRD AMENDMENT TO THE

ALPHATEC HOLDINGS, INC.

2016 EQUITY INCENTIVE PLAN

(As Amended and Restated Effective June 15, 2017)

This Third Amendment (this “Amendment”) to the Alphatec Holdings, Inc. 2016
Equity Incentive Plan, as amended and restated effective June 15, 2017 (the
“Plan”), is made and adopted by Alphatec Holdings, Inc. (the “Company”), a
corporation organized under the laws of State of Delaware. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Plan.

 

1.

Section 3(a) of the Plan is hereby amended to read as follows:

“(a)  Subject to Paragraph 25, the number of Shares which may be issued from
time to time pursuant to this Plan shall be 10,083,333 shares of Common Stock.”

 

2.

This Amendment is effective as of June 12, 2019.

 

3.

This Amendment shall be and is hereby incorporated in and forms a part of the
Plan. All other terms and provisions of the Plan shall remain unchanged except
as specifically modified herein. The Plan, as amended by this Amendment, is
hereby ratified and confirmed.

* * * * * * * *

I hereby certify that the foregoing Amendment was duly adopted by the
Compensation Committee of the Board of Directors of the Company on March 6,
2019.

ALPHATEC HOLDINGS, INC.

 

 

By:

 

/s/ Patrick S. Miles

Name:

 

Patrick S. Miles

Its:

 

President and Chief Executive Officer

 

 

 